DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims status
In the amendment filed on June 2, 2022, claims 1-20 have been cancelled, and claims 21, 29, 39 and 40 have been amended.  Therefore, claims 21-40 are currently pending for examination.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 8-12, 15-18 and 20 of US Patent 10,121,355 (reference application) in view of Backner (US 5,157,640). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same subject matter except “an input component configured to receive an input from a user” and  “receive third characteristic information from the input component”.
However, Backer teaches an input component configured to receive an input from a user and receive third characteristic information from the input component (Col. 4 lines 61-Col. 5 lines 8 and Col. 5 lines 35-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Backner in order to program the medication regimen by pharmacist.

 Reference application claim 1 corresponds to instant claim 21, 
reference application claims 9, 10, 11 corresponds to instant claim 22, 
reference application claim 5 corresponds to instant claim 23, 
reference application claim 12 corresponds to instant claim 24, 
reference application claim 1 corresponds to instant claim 25, 
reference application claim 8 corresponds to instant claim 26, 
reference application claim 1 corresponds to instant claim 27,
reference application claim 15 corresponds to instant claim 28, 
reference application claim 1 corresponds to instant claim 29, 
reference application claim 1 corresponds to instant claim 30, 
reference application claim 3 corresponds to instant claim 31, 
reference application claim 6 corresponds to instant claim 32, 
reference application claim 6 corresponds to instant claim 33,
reference application claim 1 corresponds to instant claim 34,
reference application claim 12 corresponds to instant claim 35, 
reference application claim 16 corresponds to instant claim 36, 
reference application claim 17 corresponds to instant claim 37, 
reference application claim 18 corresponds to instant claim 38,
reference application claim 20 corresponds to instant claim 39, 
reference application claim 1 corresponds to instant claim 40.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 8-12, 15-18 and 20 of US Patent 10,395,511 (reference application) in view of Backner (US 5,157,640). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same subject matter except “an input component configured to receive an input from a user” and  “receive third characteristic information from the input component”.
However, Backer teaches an input component configured to receive an input from a user and receive third characteristic information from the input component (Col. 4 lines 61-Col. 5 lines 8 and Col. 5 lines 35-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Backner in order to program the medication regimen by pharmacist.
	
Reference application claim 1 corresponds to instant claim 21, 
reference application claims 9, 10, 11 corresponds to instant claim 22, 
reference application claim 5 corresponds to instant claim 23, 
reference application claim 12 corresponds to instant claim 24, 
reference application claim 1 corresponds to instant claim 25, 
reference application claim 8 corresponds to instant claim 26, 
reference application claim 1 corresponds to instant claim 27,
reference application claim 15 corresponds to instant claim 28, 
reference application claim 1 corresponds to instant claim 29, 
reference application claim 1 corresponds to instant claim 30, 
reference application claim 3 corresponds to instant claim 31, 
reference application claim 6 corresponds to instant claim 32, 
reference application claim 6 corresponds to instant claim 33,
reference application claim 1 corresponds to instant claim 34,
reference application claim 12 corresponds to instant claim 35, 
reference application claim 16 corresponds to instant claim 36, 
reference application claim 17 corresponds to instant claim 37, 
reference application claim 18 corresponds to instant claim 38,
reference application claim 20 corresponds to instant claim 39, 
reference application claim 1 corresponds to instant claim 40.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 8-12, 15-18 and 20 of US Patent 10,685,552 (reference application) in view of Backner (US 5,157,640). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same subject matter except “an input component configured to receive an input from a user” and  “receive third characteristic information from the input component”.
However, Backer teaches an input component configured to receive an input from a user and receive third characteristic information from the input component (Col. 4 lines 61-Col. 5 lines 8 and Col. 5 lines 35-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Backner in order to program the medication regimen by pharmacist.

Reference application claim 1 corresponds to instant claim 21, 
reference application claim 2 corresponds to instant claim 22, 
reference application claim 3 corresponds to instant claim 23, 
reference application claim 4 corresponds to instant claim 24, 
reference application claim 5 corresponds to instant claim 25, 
reference application claim 6 corresponds to instant claim 26, 
reference application claim 7 corresponds to instant claim 27,
reference application claim 8 corresponds to instant claim 28, 
reference application claim 9 corresponds to instant claim 29, 
reference application claim 10 corresponds to instant claim 30, 
reference application claim 11 corresponds to instant claim 31, 
reference application claim 12 corresponds to instant claim 32, 
reference application claim 13 corresponds to instant claim 33,
reference application claim 14 corresponds to instant claim 34,
reference application claim 15 corresponds to instant claim 35, 
reference application claim 16 corresponds to instant claim 36, 
reference application claim 17 corresponds to instant claim 37, 
reference application claim 18 corresponds to instant claim 38,
reference application claim 19 corresponds to instant claim 39, 
reference application claim 20 corresponds to instant claim 40.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 39 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended claim 39 recites “receiving first characteristic information of an article detected by at least one sensor of a wearable device, the at least one sensor detecting the first characteristic information from a plurality of information sources within a predetermined distance of the sensor, the information sources providing first and second characteristic information associated with the article; receiving the second characteristic information from an input component of the wearable device; selecting  third characteristic information from the first characteristic information; selecting fourth characteristic information from among the first and second characteristic information; comparing the third and fourth characteristic information; and selectively generate an alarm, based on the comparison.”
Therefore, the claimed scope of invention covers the embodiment where third characteristic information (selected from the first characteristic information) and fourth characteristic information (selected from the first characteristic information) could be the same first information collected from the same article and are compared for alarm generation. It does not make sense to compare such. Examiner cannot find the support for such comparison in the specification. 
Further, Examiner cannot find the support for “selecting fourth characteristic information from among the first and second characteristic information”. While the specification has support for selecting detected characteristic information, Examiner cannot find the support for selection from detected information and user input as claimed.
The claim further recites “the information sources providing first and second characteristic information associated with the article; receiving the second characteristic information from an input component of the wearable device;”. Examiner also cannot find the support for the same second characteristic information both provided by the information source AND received from input component.
If Examiner is mistaken, please provide the support in the specification such as paragraph, column, lines etc.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 24, 25, 30, 31, 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 23, 24, 25, 30, 31 and 35 recite “the second characteristic information”  and/or “the third characteristic information”. They do not reflect the amendments in the independent claim 21 and as a consequence, it does not make sense because the amended third characteristic information is from input component and the amended second characteristic information is from second information source.
Claim 34 recites “the information source is a first information source”. There is no proper antecedent basis for “the information source”. The limitation “first information source” is already recited in claim 21.
Claim 34 also recites “a second sensor configured to detect the first characteristic information from a second information source”. However, according to independent claim 21, the second sensor is to “detect the second characteristic information”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 40 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mador (US 2008/0054007).
Regarding claim 40, Mador teaches a method for configuring a condition-responsive wearable device (Fig. 1-2, 20,22 and para 51, watch), comprising: 
receiving first characteristic information (para 97, The dosage information is provided by the pharmacy to the home monitor); 
selecting second characteristic information from among third and fourth characteristic information (Para 49 and para 85, The pill consumption status is reported out to various monitors and readers through connector 338 and/or RFID device 340. Therefore, the user selects/uses one or both ways to read/collect the pill status), wherein: 
the third characteristic information is provided by a first information source associated with an article (pill medication card 12) and is detected by a first sensor (para 49, controller 46 stores information within memory or registers about the state of each cell, for example as being "accessed" (taken) or "not-accessed" (not taken). and para 51, [0051] A communication circuit 54 is shown coupled to the controller and configured to communicate information relating to accesses of the pill compartments.); and the fourth characteristic information is provided by a first information source associated with the article and is detected by a second sensor (para 53, Communication can be performed according to any convenient mechanism, such as WiFi.RTM., 900 MHz technology, Bluetooth.RTM., RFID, inductive coupling, electric field modulation, magnetic sensing, cable connectivity, power-line interfaces, satellite connectivity, wearable electronic interfaces, upcoming standards and the like and para 85, The pill consumption status is reported out to various monitors and readers through connector 338 and/or RFID device 340. i.e. the first sensor and the second sensor);
comparing the first and second characteristic information (para 70, compliance and Para [96][97], matches the appropriate prescription information with the card. ); and 
selectively generating  an alarm, based on the comparison (para 70, when a compliance issue arises, the local device attempts to directly communicate with the user, for example generating an alert. Failing attempts at communication, the device then generates an outgoing communication, such as through a cellular phone network, using either analog voice or IP (internet protocol), to alert other parties or a system to the situation.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Mador (US 2008/0054007) in view of Rock (US 2014/0297329) further in view of Backner (US 5,157,640).
Regarding claim 39, Mador teaches a non-transitory computer-readable medium storing a set of instructions that are executed by at least one processor  (Fig. 1-2, 20,22 and para 51, a separate monitoring device, or integrated within an existing device, such as a local communication circuit and programming residing on a personal digital assistant (PDA), telephone, watch, or circuit-enabled fobs and jewelry ) to perform a method, the method comprising:   
receiving first characteristic information of an article (pill medication card 12) detected by at least one sensor of a wearable device, the at least one sensor detecting the first characteristic information from a plurality of information sources within a predetermined distance of the sensor (Para[51], 75 ft and telephone, watch); 
receiving the second characteristic information (para 97, The dosage information is provided by the pharmacy to the home monitor); 
selecting third characteristic information from the first characteristic information (para 49, controller 46 stores information within memory or registers about the state of each cell, for example as being "accessed" (taken) or "not-accessed" (not taken). and para 85, The pill consumption status is reported out to various monitors and readers through connector 338 and/or RFID device 340 and para 97, the monitor identifies the card and matches the appropriate prescription information with the card); 
selecting fourth characteristic information from among the first and second characteristic information (para 97, The dosage information is provided by the pharmacy to the home monitor); 
comparing the third and fourth characteristic information (para 70, compliance and Para [96][97], matches the appropriate prescription information with the card.); and 
selectively generate an alarm, based on the comparison (para 70, when a compliance issue arises, the local device attempts to directly communicate with the user, for example generating an alert. Failing attempts at communication, the device then generates an outgoing communication, such as through a cellular phone network, using either analog voice or IP (internet protocol), to alert other parties or a system to the situation.).
	Mador does not explicitly disclose the article with a plurality of information sources and the information sources providing first and second characteristic information associated with the article.
Rock teaches the article with a plurality of information sources and the information sources providing first and second characteristic information associated with the article (Para [68-71]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rock in order to determine patient medication complement (Rock: p 29). 
Mador or Rock does not explicitly disclose receiving the second characteristic information from an input component of the wearable device.
Backner teaches input component configured to receive an input from a user and receiving second characteristic information from the input component (Col. 4 lines 61-Col. 5 lines 8 and Col. 5 lines 35-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Backner in order to program the medication regimen by pharmacist.

Allowable Subject Matter
Claims 21-38 would be allowable if they overcome the double patenting rejections and 112 rejections set forth above.

Response to Arguments
Applicant's arguments filed on June 2, 2022 have been fully considered but they are not persuasive. 
On page 9 of the Applicant’s Response, applicants argue that “Applicant traverses the rejection and respectfully disagrees with the Office's characterizations of the claims, especially as amended. For example, amended claim 21 recites in part, "compare the third and fourth characteristic information," which is not recited in the claims of the '355 Patent, '511 Patent, or the '552 Patent.”.
In response, Examiner respectfully disagrees because the claimed “the fourth characteristic information” is essentially the selected detected characteristic information and the claimed “the third characteristic information” is a reference characteristic compared for generating alarm purpose. Therefore, even though the wording are is different, the claimed subject matter is not.

On page 10 of the Applicant’s Response, applicants argue that “The Applicant respectfully submits that independent claims 21 and 39 have been amended to incorporate subject matter of claim 40, which the Office Action only rejected on grounds of non-statutory double patenting”.
In response, even though the amended claim 21 includes the subject matter of previous claim 40 indicated as allowable, the amended claim 39 and 40 has the claim scope very different from the amended claim 21 or the previous claim 40. Therefore, the prior art rejections and 112 rejections of claims 39-40 are necessitated by the amended limitations.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687